COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-10-00353-CV


RUSH SEARCH PARTNERS, LTD.                                        APPELLANT

                                        V.

DEKALB MEDICAL CENTER, INC.                                         APPELLEE


                                     ----------

             FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                          MEMORANDUM OPINION1
                                    ----------
         Appellant Rush Search Partners, Ltd. attempts to appeal from the trial

court’s September 16, 2010 order granting Appellee DeKalb Medical Center,

Inc.’s special appearance. Appellant filed a timely notice of appeal. However,

the trial court subsequently signed an order vacating the September 16, 2010

order.




         1
         See Tex. R. App. P. 47.4.
       On January 6, 2011, we informed the parties that it appeared the trial

court’s rescinding order rendered this appeal moot and that the appeal would be

dismissed as moot unless, on or before January 18, 2011, any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

Neither party filed a response.

       Accordingly, we dismiss the appeal as moot. See Tex. R. App. P. 42.3(a),

43.2(f).



                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 24, 2011




                                   2